Title: James Lyle to Thomas Jefferson, 24 January 1810
From: Lyle, James
To: Jefferson, Thomas


          
            Dear Sir
            Manchester 
                     Janry 24th 1810
          
           
		  I was happy to see you so well, when I had the Honor of your last visit at Manchester, I went to Richmond the next day to have waited on you, but found you were engaged in business of importance.
           
		  
		  I expected you would have made me a further payment as I had every reason to expect it as I had informed you I was in distress for money. I am sorry you should make me the last. I want the money for my own private use and my not getting it is very distressing to me. I expected on your return from the Government you would have cleared scores, as it is excessively disagreeable for me to be troubling you, on this 
                     dis subject. I particularly want, that the debt due for Richard Harvie decd should be paid off, as my getting that money would settle several accounts on my books, that stand open till I receive, pray be good enough to order that bond to be taken up, I am sorry indeed that you should make the payments to me depend on what you can spare from your Crops do pray let your assumpsit for Richd Harvie & Cos debet be paid be paid off without loss of time. I am & have been very unwell for some time past, and can hardly see to write. I am obliged to rule this, that you may be able to read it. I shall expect
			 to hear, favourable from you,
			  and am with the greatest Regard
                  
               
          
            Your Most humle servt
            
                  James Lyle
          
        